Citation Nr: 0922595	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1980 and again from September 1990 to March 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a compensable 
rating for bilateral pes planus. 

In May 2009, the Veteran, her husband, and son testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

By correspondence received in October 2008, the Veteran 
submitted claims for increased ratings for service-connected 
carpal tunnel syndrome, PTSD, and the residuals of a right 
wrist ganglion surgery. The RO provided notice to the Veteran 
as to the substantiation of the claim and the duty to assist 
by correspondence dated in November 2008, and the Board 
presently makes no pronouncement as to its legal sufficiency. 
The Veteran also submitted a claim for an increased rating 
for a service-connected back disability in November 2008.  
These matters have not been adjudicated by the RO, and are 
therefore REFERRED for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for an examination to 
determine the current severity of the service-connected 
bilateral pes planus.

The Veteran previously underwent a VA examination in 
March 2006. She stated at her Central Office hearing in 
May 2009 that she had not been examined by VA since 2006, and 
that her bilateral pes planus condition has worsened since 
this last examination. The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination, and the prior 
examination does not address the severity of the disorder to 
enable appellate review. Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, a review of the March 2006 VA examination 
report reveals that in addition to bilateral pes planus, she 
has been additionally diagnosed with hallux valgus and 
metatarsalgia of the feet, bilaterally. Further, during an 
October 2007 podiatric consultation, the examiner indicated 
that the symptoms complained of by the Veteran at the time of 
this examination were not related to pes planus and appeared 
to be neurogenic in nature. Further, in June 2008, the 
Veteran was noted to have developed bony spurs in her toes. 
The Veteran continues to complain of significant foot pain, 
increasing in severity. It is not clear if some, or all of 
her foot complaints are related to her service-connected 
bilateral pes planus. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for her 
bilateral pes planus that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.



2. Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will afford the 
Veteran a comprehensive podiatric VA 
examination by a qualified physician. The 
purpose of the examination is to 
determine the current severity of the 
veteran's service-connected bilateral pes 
planus.

The following considerations will govern 
the examination:

a.  The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner. The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of this 
remand.

b.  The examiner should indicate 
whether the Veteran's bilateral pes 
planus is mild, moderate, severe, or 
pronounced in degree. The examiner 
should also indicate whether the 
Veteran has weight-bearing line over 
or medial to the great toe, bowing 
of the tendo-achillis, pain on 
manipulation and use of the feet, 
swelling on use, characteristic 
callosities, marked pronation, 
severe spasm of the tendo-achillis 
on manipulation and whether any of 
the Veteran's symptoms are improved 
by orthopedic shoes or appliances. 

c.  The examiner should indicate 
whether the Veteran's diagnosed 
hallux valgus and metatarsal of the 
feet, are related to her service-
connected pes planus condition, and 
if not, the examiner should separate 
those symptoms from the evaluation 
of the pes planus condition. If it 
is not possible to separate those 
symptoms, the examiner should so 
state. 

d.  If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examinations, to include 
neurological testing. All indicated 
tests and studies must be performed, 
and any indicated consultations must 
be scheduled.

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

3. The Veteran is hereby notified that it 
is her responsibility to report for any 
examinations and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings or 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the Veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





